 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion Electric CompanyandLocal 1455,Internation-alBrotherhoodof ElectricalWorkers, AFL-CIO.Case 14-CA-7434DECISIONSTATEMENT OF THE CASEOctober 25, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn June 18, 1974, Administrative Law Judge Mor-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party filed exceptions, and General Counsel sub-mitted a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions z of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.'The record does not support the Administrative Law Judge's finding inthe 24th paragraph of sec. III, B, of his Decision that at a meeting of May31, 1974, with the Union ° [Vice President] Potts denied making an outrightstatement that the Company had no complaints against the quantity orquality of Bunyan's work." His testimony was, rather, that he told theUnion that "we had made no complaint." This error, however, does notaffect any material findings of the Administrative Law Judge.The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWa/I Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.Contrary to the Charging Party's contentions, our careful examination ofthe record and the Administrative Law Judge's Decision reveals no bias orprejudice by the Administrative Law Judge.In the absence of any allegation in the complaint, we do not find thatPotts' threat that if Bunyan did not stop filing excessive grievances "furtheraction will be taken" was a violation of the Act. Although this threat raisesa suspicion that Respondent may have in part been motivated to take actionagainst Bunyan because of his filing of grievances, we agree with the Ad-ministrative Law Judge for the reasons stated by him, that the GeneralCounsel has not established unlawful motivation.MORTON D. FRIEDMAN,Administrative Law Judge: Upona charge filed on June4, 1973, by Local1455, InternationalBrotherhood of ElectricalWorkers,AFL-CIO,hereincalled the Union,the Regional Director for Region 14 oftheNational Labor Relations Board,herein called theBoard,issued a complaint on September 13, 1973, on be-half of the General Counsel of the Board,against UnionElectricCompany, herein called the Respondent or theCompany, alleging that the said Respondent had violatedSection 8(a)(3) and(1)of the National Labor RelationsAct. In its duly filed answer,the Respondent,while admit-ting certain allegations of the complaint,denied the com-mission of any unfair labor practices.Pursuant to notice the hearing in this proceeding washeld before me at St. Louis,Missouri, on December l t and12, 1973, and March 4 and 5,1974. All parties were repre-sented and were afforded full' opportunity to be heard, tointroduce relevant evidence,to present oral argument, andto file briefs.Oral argument was waived by all parties.Briefs were filed by counsel for the General Counsel andtheRespondent. Upon consideration of the entire recordherein and upon my observation of each witness appearingbefore me, I make the following:'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Missouri corporation, is a public util-ity engaged in the manufacture, sale, and distribution ofelectrical energy.During the year ending December 31,1972, a representative period, the Respondent had grosssales of electricity in excess of $250,000 and purchased andcaused to be delivered to its St. Louis installation, andother sites in Missouri, goods and materials of a value inexcess of $100,000, of which goods and materials of a valuein excess of $50,000 were transported and delivered to itsinstallations inMissouri directly from points located out-side of said State.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Local 1455, InternationalBrotherhood of Electrical Workers, AFL-CIO, herein theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.'To the extent that I credit a witness only in part. I do so upon theevidentiary rule that it is not uncommon "to believe some and not all of thewitness' testimony."N. L. R. B. v. Universal Camera Corp.,179 F.2d 749, 754(C.A. 2, 1950).214 NLRB No. 49 UNION ELECTRIC CO.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue presented is whether the Respondent removedcertain job functions, duties, and responsibilities from em-ployeeMatthew Bunyan because the said employee en-gaged in the protected, concerted activity of filing griev-ances?B. The Basic FactsMatthew Bunyan has been employed by the Respondentfor 47 years and, since 1942, has been an accountant in theRespondent's tax department, although he has never hadformal training in that work but has acquired knowledgethrough work experience.In 1946, the Union herein was certified as the bargainingrepresentative of Respondent's employees in office, cleri-cal, sales, and technical job classifications. These employ-ees, before that time, had been represented by an indepen-dent union. Bunyan, in 1945 and 1946, had been secretaryof the independent union and, after certification of theUnion herein, became its first business manager. As suchbusiness manager, Bunyan participated actively in the ne-gotiation and enforcement of consecutive collective-bar-gaining agreements between the Union and the Respon-dent until 1951, when he returned to full-time employmentas an accountant in Respondent's tax department.'Bunyan worked from 1951until sometimein 1953 whenhe was placed on sick leave by reason of, as Bunyan de-scribes it, a nervous breakdown. He remained on leave ofabsence until sometime in 1956. However, after a shortperiod of worktime during 1956, Bunyan again became illand again was placed on sick leave. He finally returned towork on December 1, 1965, and has worked as an accoun-tant inthe tax department since that date.4Bunyan's differences with the Respondent began to fes-2As an affirmativedefense,Respondent alleges that as the subject matterinvolves workassignment,and as such matters are cognizable under thegrievanceand arbitration provisions of the collective-bargaining agreementbetween theUnion and theRespondent,the subject matter of thisproceed-ing should be deferred toarbitration.However, the procedures of the bar-gaining agreement contain time limitationswhich are applicableto the in-stant matterand had expired by the dateof the hearing herein.Thus,defer-ral is barredby the applicationof the time limitation unless the Respondentunconditionally waives the limitations.Respondent has refusedto do so.stating onthe record that it would only submitthe question of time limits toarbitrationas well as theunderlying dispute. Accordingly,without decidingthe arbitrability of the workassignment dispute,Respondent'smotion todefer is heldto be withoutmerit and is denied becauseby refusingto uncon-ditionally waivethe time limits the Respondent does not evinceeither thedesire or the willingness to submit to arbitration anticipated underCollyerInsulatedWire,192 NLRB 837 (1971).3The bargainingagreement between the Respondentand the Union pro-vides, and evidentlypast contractsalso provided, that employeeselected tofull-time union officeare placedon leave of absence while acting as suchofficers.During such leave of absence,the employees receive no pay buttheir seniority continues to accrue.As in the caseof leave of absence for serving as union officer, thecontract between the Respondent and the Unionprovides, and evidently inthe past provided,that employees may remain on leave at the discretion ofthe Respondent after consultationwith the Union for periods of time be-yond the allowablesick leave.However, when on such leave of absence, theemployeesare not paidbut their senioritydoes continue to accumulate.321ter inMay 1969. In order to understand how these differ-ences arose it is necessary to set forth the personnel struc-ture of the tax department. At the head of the tax depart-ment is the manager and immediately below are two super-visors, one, the head of the income and excise department,the other, the head of the property tax department. Ac-cording to the chart introduced by the Respondent, Bu-nyan is in the income and excise department. Immediatelyunder the supervisor of the income and excise departmentare two employees classified as senior tax accountants. Al-though these positions are nonsupervisory and are withinthe bargaining unit represented by the Union, they are ofhigher classification standard and, incidently, are paid ahigher salary. Directly below the classification of senior taxaccountant are the tax accountants.Bunyan is one of thesetax accountants,who are also included in the bargainingunit represented by the Union. In other accounting divi-sions of the Respondent there are also like classificationssuch as senior accountants and accountants.As noted above, in May 1969 the difference betweenBunyan and the Respondent--began to become somewhatacute. At that time one of the two senior accountants in thetax department was transferred to the general accountingdepartment and the Respondent transferred a Mr. MartinWyka from the general accounting department into the se-nior accountant's position that was thus vacated. Bunyanfiled a grievance over that action, contending that his se-niority was greater than anyone else's in the departmentand that he, therefore, should have been moved into thesenior accountant position.It should be noted, in connec-tionwith this protest by Bunyan, that the Respondent'scontractual right to make such transfers laterally, and dis-regard the accumulated seniority of employees, is the basisof a long standing dispute between the Respondent and theUnion and such dispute rests upon their individual inter-pretations of the collective-bargaining agreement. In anyevent, Bunyan's grievance was rejected by the Respondentand failed to be processed for further considerationthrough the grievance procedure inasmuch as the grievancefiledby Bunyan at that time was not timely within theprovisions of the grievance arbitration procedures of thecollective-bargaining agreement.5 This grievance was thefirst grievance that Bunyan filed since returning to work in1965.Bunyan's dispute over seniority and promotion did notend with the failure of the above grievance. In June 1972Wyka was promoted to the position of supervisor in the taxdepartment. This left an opening for a senior tax accoun-tant.However, instead of promoting Bunyan who claimedthe right to be promoted as a matter of seniority, the Re-spondent filled the position by laterally transferring an em-ployee who had, presumably, less seniority than Bunyanand who came from another department. At that time,however, Bunyan was offered the senior accountant posi-tion in the other department from which the employee whofilledWyka's empty position had come. Bunyan neitherdeclined nor accepted, according to Bunyan, because hedesired more time to think about the matter and,moreover,5The merits of this seniority dispute are not relevant here. Suffice it to saythat such dispute exists and that grievances have been filed with regardthereto. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe desired to stay in the tax- department with which workhe was more familiar. In any event, Bunyan did file a griev-ance over this failure of the Respondent to raise him to thesenior accountant's position in the tax department. Thegrievance was filed in June 1972.In November 1972 Bunyan filed a grievance with regardto unit work allegedly performed contrary to contractualagreement by newly appointed Supervisor Martin -Wyka.According to Bunyan, Wyka performed work which hehad no contractual right to perform and which belonged tounit employees. It should be noted that the collective-bar-gaining agreement provides that supervisors shall do nounit work except under certain specified circumstances.Bunyan and Wyka had a considerable discussion over thefiling of this latter grievance. Also, during November 1972,Bunyan filed a grievance alleging that the Respondent hadrefused to permit him sufficient time off in which to casthis vote in the governmental election held on November 7,1972.During ,1973 Bunyan filed six grievances. The recorddoes not reveal the basis of each of these grievances but itdoes reveal one in which Bunyan filed to recover addition-al pay for which he claimed the contract provided becausehe bad the most seniority of any employee in the depart-ment at a time when no supervisors were present. It shouldbe noted that the collective-bargaining agreement provides,in part, that when an employee is temporarilyassigned to asupervisory or other managerial position, his rate shall be120 percent of his regular job rate while so assigned. How-ever, the evidence reveals that at the time for which Bun-yan claimed the 120 percent of his wage he was not tempo-rarily assigned to supervisory work. But Wyka and othersupervisors were absent at a meeting and Bunyan claimedthat because of his seniority he was acting as a supervisorin the absence of the other permanent supervisors. Howev-er, on cross-examination, Bunyan admitted that he did nosupervisory work whatsoever during that period of time.He further admitted that he was in no way designated orappointed by any superior to act as a temporary supervisorin the absence of his supervisor.In December 1972 an accountant, Joe Meyer, was trans-ferred from another accounting department into the taxdepartment on a temporary basis. According- to Bunyan,Meyer had not worked in the tax department before andhad been employed by the Respondent for only 5 yearsbefore his transfer. On January 31, without any warning,according to Bunyan, Wyka informed him that Meyerwould perform a portion of the tax work for a subsidiarycorporation, Missouri Edison Company, that had previous-ly been included in Bunyan's assigned duties. At that time,according to Bunyan, Wyka informed him that the Re-spondeint desired that the 1972 federal income tax returnfor the Respondent be filed by June 15, 1973.The Respondent is the parent corporation of several sub-sidiaries,among them Missouri Edison, whose tax ac-countsBunyan had handled since his return toRespondent's active employ in 1965. These subsidiaries donot file separate returns but tax information relating tothese subsidiaries must be given to the chief accountants orto the head of the tax department by the accountants intime for the latter individuals to prepare the consolidatedreturns for the Respondent which includes the income taxmaterial from the subsidiaries. Although April 15 is thedeadline date upon which corporation income tax returnsmust be filed with the Internal Revenue Service, accordingto Bunyan, there is an automatic extension until June 15 atwhich time, if futher time is needed to prepare the consoli-dated return, the Respondent must make application to theInternal Revenue Service for an extension to September 15.According to Bunyan this has been done every year since1965.However, Bunyan also admitted that he had beenlate in preparing the Missouri Edison return every yearsince his return. But he claimed that others who worked onthe returns of other subsidiaries, mentioning especiallyMissouri Power & Light Company, had also been late insupplying the information for the consolidated return.It should be noted, however, that James M. Bridge, man-ager of the tax department, testified without contradictionthat the Respondent was most anxious to have the 1972return filed by the June 15 deadline because the Respon-dent had anticipated an approximate 3-million-dollar re-fund upon the filing of its 1972 return and therefore, sincethe Respondent was most anxious to receive this refund, itwas necessary that the consolidated return be filed by June15. In order to do this, according to Bridge and Wyka,since Bunyan was so slow in preparing the necessary mat-ter for the Missouri Edison return, it became necessary toassign someof the work of that return to another individu-al.As matters turned out, although the consolidated returnwas not filed by June 15, it was filed by July 31 and Re-spondent did receive the expected refund soon thereafter.Bunyan testified that to his knowledge no other employ-ee has ever had work taken from him because oflateness infiling tax returns. He further testified that up until the timethe work was taken away from him and given to Meyer inJanuary 1973, none of his, superiors in the Respondent'stax department had ever mentioned Bunyan's late prepara-tion of the tax return; nor had he ever been criticized forlateness. He also testified that the preparation of the Mis-souri Edison tax return was approximately 20 percent ofBunyan's former work. With regard to his never havingbeen criticized, there was testimony on the part of theRespondent'switnessesto the contrary, which testimony isdiscussed below.At any rate, the relationship between Bunyan, on theone hand, and Supervisor Martin Wyka and Tax Depart-ment Manager James M. Bridge, on the other, began todeteriorate at an accelerated pace from the date that Meyerwas first assigned part of Bunyan's work. Shortly after Jan-uary 31, 1973, Bunyan having evidently complained toUnion Business Agent Don Mattingly about this transferof work, Mattingly met with John Stevens, Respondent'sassistantvice president for industrial relations, and LouRawlings, personnel director for the comptroller's depart-ment. At the outset of the meeting, Mattingly stated that hethought that the treatment that had been'given Bunyanwas "atrocious." Stevens replied that the Respondent hadtrouble with Bunyan and that, furthermore, Bunyan hadfiled a number of grievances, "the like of which I wouldnot even honor with a name." Stevens then told Mattinglythat the reassignment had been made and that this reas-signmentof duties would continue. Rawlings stated that UNION ELECTRIC CO.the reason that Respondent made the reassignment ofBunyan's duties to Meyer was because the Respondent'saccounting department was fearful of not being able toobtain an extension in the year 1973 beyond the date ofJune 15, the normal tax return filing date. This, incidently,was much the same as had been told to Bunyan by Wykawhen the reassignment was made. The result of the meet-ing was that both Rawlings and Stevens remained adamantin their position and refused to change the assignment andgive back to Bunyan that work which had been taken awayfrom him.Within a short space of time, perhaps the same day, afterthemeeting with Rawlings and Stevens, Mattingly metwith Patrick J. Potts, Respondent's vice president of indus-trial relations.Mattingly told Potts approximately the samething that he had told the other two employer officials,namely that what they had done to Bunyan was not propertreatment. Potts replied, "We have treated Mr. Bunyanwith kid gloves. Mr. Bunyan had retaliated by filing a ser-ies of grievances and in the event that Mr. Bunyan doesnot change this, further action will be taken." Among otherthings which Potts said to Mattingly at that meeting was"Out of four or five hundred employees, the only one whofiled a grievance for not being allowed enough time to votewas Mr. Bunyan." At any rate, although Mattingly andPotts, discussed the reassignment Potts, like the others, re-mained adamant and refused to change the decision ofJanuary 31 to reassign a portion of Bunyan's work."Evidently, although Wyka informed Bunyan on January31 that some of his work would be reassigned to accoun-tantMeyer, the actual transfer of duties from Bunyan toMeyer did not take place until after March 29. On March29,Mattingly learned that the following Saturday would bethe first day in which any of Bunyan's duties would bereassigned to Meyer. Accordingly, on March 29 Mattinglyinformed Bunyan that the latter should inform Wyka thatBunyan was going to have a meeting with Mattingly.ThereafterBunyanmetwithMattinglyontheRespondent's premises and discussed the situation. Imme-diately after this meeting, Bunyan went back to his officeand Mattingly spoke to three other employees in the taxdepartment, instructing them to inform their supervisorthat they were going to have a meeting. This, according toMattingly, was normal procedure used when the union rep-resentative wished to have a meeting with its members ontheRespondent's premises. The meeting with the threeother employees was held. Mattingly discussed with thethree employees what was transpiring in Bunyan's case andrecommended to them that they refuse to work overtime6From credited testimony of Mattingly. Aside from the fact that I wasable to observe Mattingly, Stevens, and Potts as they testified, I concludethatMattingly convincingly demonstrated that he had a very clear recollec-tion of what occurred at those meetings. However, with regard to Stevensand Potts, although they did not admit, as contended by the General Coun-sel, that they had made thestatementsabove attributed to them by Matting-ly, they nevertheless did admit that they could not clearly remember whatwas said at the meetings which occurred shortly after January 31. While Ialso conclude that both Stevens and Potts attempted,to the best of theirability, to answer the questions put to them with regard to this matter, theiradmitted failure of recollection of what was said does not have the sameprobative value as the direct and concise testimony of Mattingly.Rawlingsdid not testify. Accordingly, I credit Mattingly.323on the following Saturday. Bunyan was not present.Thereafter, on or about April 9, Tax Department Man-ager Bridge informed Bunyan that Bridge wanted a meet-ing with Bunyan and also told Bunyan to have his shopsteward with him at the meeting. According to Bunyan,when an employee is requested to meet with managementand the employee's shop steward, such request usually pre-cedes a Respondent complaint against the said employee.However, relying upon his own interpretation of the bar-gaining contract, Bunyan told Bridge to proceed under ar-ticleVI of the collective-bargaining agreement. This articleprovides, among other things, for the procedures by whichthe Respondent is entitled to bring complaints against em-ployees. After receiving this answer from Bunyan, Bridgecalled Union Business Agent Mattingly and informed thelatter that he had been unable to set up a meeting withBunyan and that if a meeting was not set up, Bridge wouldbe forced to take disciplinary action against Bunyan. Ac-cordingly,Mattingly then called the chief shop steward,Norma Keough, and suggested that she go with Bunyan toa meeting with Bridge. Thereafter, on April .16, themeetingbetween Bunyan and Keough on the one hand, and Bridgeand Wyka on the other, was held in Bridge's office. Whatactually occurred at that meeting is not clear from a studyof the record. Bunyan testified that Bridge started themeeting by stating that article VI of the bargaining agree-ment was not appropriate and then went on to say thatwhat brought about the meeting was the meeting of March30, 1973, in which threats were made to employees aboutnot working overtime. This, evidently, was the meeting,heretofore referred to, held by Mattingly with three em-ployees of the tax department. According to Bunyan, whenpressed by the chief steward, Mrs. Keough, Bridge statedthat the person who made the threat was "Matt." Bunyanfurthertestifiedthat he was told at that meeting that hewas nottomeet with any representatives of the Union inthe future on company premises until given permission bythe industrial relations department. Bunyan also testifiedthat this was not required of any other employee.Bridge, on the other hand, gave a somewhat differentversion of what occurred at the meeting. He testified thatmany matters had occurred with regard to Bunyan whichhad raised problems for Bridge and Wyka and others in thedepartment. He originally called the meeting for the pur-pose of discussing these matters with Bunyan and not forthe purpose of disciplining Bunyan in any way. He there-fore opened the meeting by stating that he did not feel thatarticleVI was appropriate, because article VI applied onlyto disciplinary proceedings against an employee. He alsostated that the meeting had been triggered primarily, inaddition to the other things, by the disturbance in the de-partment on March 30, concerning whether or not over-time would be worked the following day. Bridge furthertestifiedthat he informed Bunyan and Keough at the meet-ing that he understood threats had been made to the otheremployees about not working overtime, and that if therewas a reoccurrence, disciplinary action would be taken;that he was the manager of the tax department and had tomake decisions for the department and that Wyka was thesupervisor and had Bridge's complete backing on all deci-sionsin the department. However, neither Bunyan nor 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDBridge in their testimony at the hearinghereinstate thatBunyan was disciplined nor reprimanded at thatmeetingalthough Bunyan must have been because he filed a griev-ance with regard thereto inasmuch as he had not been atthe meeting of March 30 and had therefore not instigatedany movement among the employees to induce them torefuse to work overtime. Evidently Bridge had disciplinedor reprimanded Bunyan at that time since on June 22,1973, Stevens,assistantvice president for industrial relations,wrote a letter to Mattingly, the Union'sbusinessmanager, to the effect that the Respondent was rejectingthe grievance which would have required the Respondentto destroy all recordsconcerningthe improper reprimandof Matthew Bunyan on April 16, 1973. Accordingly, I findand conclude that Bunyan was reprimanded that day al-though neither Bridge nor Bunyan testified explicitly as towhatformthe reprimand took.With regard to the informing of Bunyan by Bridge thatBunyan could not speak to anyone representing the Unionon Respondent's premisesand time until he had permis-sion from the industrial relations department, Bridge ad-mitted that he told Bunyan that the latter would have toproceed in this manner from that day forth. However,Bridge further testified, which testimony I accept, that hewas told by his superiors at a date soon after that this wasan improper direction; that he relayed this information toBunyan and that thereafter neither Bunyan nor any otheremployee in the tax department was required to go to theindustrial relations department to obtain permission tospeak to a union representative on company time andpremises.However, despite the fact that the correction in theseinstructions was made and that the correction was relayedby Bridge to Bunyan, the Respondent, nevertheless, re-fused to withdraw the reprimand given by Bridge to Bu-nyan on April 16, despite the fact that it was demonstratedto the Respondent that Bunyan did not participate in theMarch 30 meeting at which Mattingly and the three otheremployees discussed the possibility of refusing to workovertime.On April 19, 3 days after the meeting between Bunyanand Bridge at which Bunyan was reprimanded, Wyka gaveBunyan instructions to start the monthly closing of the reg-ister for accruals by the first workday following April 19, toobtain the accrued tax schedules for another department,to work on the 1972 register schedules, to work on the taxprotest, and among other things, to ink in thetax registers.Bunyanwas assignedto keep and maintainthese register'sinto which he made entries in pencil from 1965, the date hereturned to the Respondent's employee from his illness un-til 1973 but which he had failed to ink in during that time.These instructions, according to all parties, were the nor-mal work assigned to Bunyan, less the work which hadbeen reassigned from Bunyan to Meyer. According to Bun-yan, with the exception of inking in the register, he per-formed this work properly, within the time limits set andwith the required efficiency and accuracy. According toBridge and Wyka this was not so. Also, Bunyan testifiedthat when he returned in 1965 he had to inkin the registerforMissouri Edison which had not been inked in by hispredecessor during the year prior to Bunyan's return. How-ever, he was instructed, that the inking in of the registerwas something which could be deferred so that other, moreimportant and immediate, work could be performed. Itshould also be noted, that at the time that Bunyan was toldon January 31 that part of his work would be reassigned toaccountant Meyer, he was also instructed by Wyka to inkin the registers for the past years from- 1965 to date. Thereason for the inking was explained by Respondent's wit-nesses asa necessary act in order to make the records per-manent as required by the United StatesInternalRevenuecode. However, although Bunyan was instructed on Janu-ary 31 to bring the inking in of the registers up to date, he,nevertheless, did not do so and had not done so by April19, 1973, when the instructions above set forth were givento him. While this was going on, of course, Bunyan's vari-ous grievances had been processed to the point that a num-ber of them were being set down for arbitration.After receiving the above instructions on April19, Bun-yan evidently did not perform that part of the work whichconsisted of the inking in of register for the past years.Bunyan claimsthat the pressure of other work was suchthat therewas notime in which to do the inking in of theregister.He further testified that other employees in chargeof other registers for other subsidiaries of the Respondentwerenot required to bring their tax registers up to dateinsofar as the inking in process was concerned?Finally, on May 29, Wyka informed Bunyan that JoeMeyer, the temporary employee who had been transferredin December 1972, would become a permanent accountantin the tax department and would be doing the tax accruals,the taxregisterand would take over the duties that Bunyanhad.Wyka also on that date, told Bunyan that the latterwould be inking in over the penciled figures in the registersassignedto him on an almost full-time basis until they werecompleted and that Bunyan would also be givenspecialassignments.When Bunyan inquired as to what the specialassignments would be, Wyka stated that he did not know.In connection with this change of assignments, at the timeof the first 2 days of the hearing herein Bunyan was stillinking in the figures and doing little else. It should furtherbe noted that the inking in of these registers were only as tothose registers which Bunyan was responsible for and notfor theregistersof other individuals.On May 31 Bunyan, having reported to Union BusinessRepresentative Mattingly the reassignment of Bunyan ex-clusively to inking the registers, Bunyan and Mattingly,together with Elmer Kelly, international representative oftheElectricalWorkersUnion,metwithStevens,Respondent'sassistantindustrial labor relations depart-ment manager,Potts, vice president in charge of industrialrelations,and Wyka in Potts' office. No grievance hadbeen filed as yet with regard to Bunyan's reassignment.Mattingly opened the meeting and stated that he wantedBunyan to get his job back and that he felt that the Re-7 In explaining the necessity to ink in registers it should be noted thepurpose of the registers and how they are kept. Each month the Respondentand its subsidiaries have accruals and these accruals and the payments thatare made are penciled in. Then,after the completion of the year, at a timewhen other work is not pressing and time is available, the person who keepsthese books goes over the penciled figures and inks in over'the penciledfigures. UNION ELECTRIC CO.spondent was discriminating against Bunyan. Potts repliedthat they were not punishing Bunyan for filing grievancesor requiring him to ink in the registers for that reason.Potts added that he did think, however, that, incidently,Banyan was harrassing the Respondent by the filing ofgrievances which did not amount to much. Mattingly testi-fied that Potts replied that Mattingly had misunderstoodhim, that although the Company was being harrassed bythe filing of grievances, the entire stack not being worth$1.50, the reassignment of work within the department wasnot intended to be of a disciplinarynaturebut had beenmade for other reasons and purposes.According to Potts, whom I credit in this respect, he toldMattingly and Bunyan and Kelly that when Bunyan re-turned to work in 1965 after a very extended illness, theretention of Bunyan was due to an agreement between thelabor relations director of the Company and the interna-tional representative of the Union. However Potts empha-sized that by taking Bunyan back the Company did notrelinquish any of its rights toassignwork within the jobdescription of the employees, nor did it in any way promisethat it would treat Bunyan any differently than it wouldany other employee. Potts then stated that Bunyan wasbeing reassigned because of insubordination, refusal to car-ry out the instructions of his superiors, and other items.Potts further testified that with regard to the grievances hedid refer to them, but his statement was to the effect thathe thought the grievances filed by Bunyan were of littlemagnitude. However, on cross-examination, Potts admit-ted that he might have said that the grievances filed byBunyan "were not worth a dollar and a-half." According toMattingly and Bunyan, Potts also stated that there was nocomplaint against Bunyan's quality or quantity of work butthat the Company felt they had the right to the reassign-ment of duties and that is what they intended to do. Pottsdenied making an outright statement that the Companyhad no complaints against the quantity or quality ofBunyan's work. Instead, Potts testified that what he saidwas that "We had made no complaint about Mr. Bunyan'squality or quantity of work. By that I didn't mean that wecouldn't have, but we had not."Mattingly testified that he also questioned Wyka aboutthe latter's intention of assignment of work to Bunyanwhen the latter ran out of work inking in the registers, inother words when the register inking was all finished.Wyka, according to Mattingly, stated that the Respondentintended to assign other duties to Bunyan but he was notable to guarantee that there would be any other duties as-signed within the tax department. According to Mattingly,he'then told Potts, Wyka, and another representative of theRespondent at that meeting that they were putting Bunyanin a position where he would be forced into another de-partment where he had earlier refused to be transferred,even at ,a promotion. Potts testified further, which testimo-ny I accept, that he explained to the union representativesand to Bunyan that each job classification had a variety ofduties and the right of assignment within that job classifi-cation was exclusively in the Respondent. At any rate,Potts refused to order the reassignment of Bunyan's formerwork from Meyer back to Bunyan.Having obtained no satisfaction from this meeting, on325June 4 the Union filed the charge which lead to this pro-ceeding.Despite the fact that most of Bunyan's duties were takenaway from him and he was assigned the work exclusively,at least for the'time being, to ink in the register, he did notlose any pay or suffer any financial loss whatsoever.C. Respondent's DefenseThe complaint alleges in substance that the reassignmentof certain of Bunyan's duties and responsibilities by theRespondent was motivated by Bunyan's filing of griev-ances under the grievance procedure of the then currentcollective-bargaining agreement.The Respondent con-tends, however, that although Bunyan has filed numerousgrievances over a relatively short period of time, this factordid not enter into the Respondent's consideration in re-moving these responsibilities from Bunyan. The Respon-dent contends, on the other hand, that Bunyan was so un-satisfactory in the performance of his assigned tasks thatthe Respondent was forced by economic considerations toremove these responsibilities from Bunyan in order to havethe assigned responsibilities of the tax department complet-ed in a timely and proper fashion. Additionally, the Re-spondent testifies that Bunyan was not only extremely slowand normally late in completing this work and failed tomeet due dates, but he was also upon many occasions ar-gumentative and insubordinate. The Respondent's argu-ment concludes that for these reasons and these reasonsalone the reassignment of Bunyan's responsibilities wasmade.To establish this defense, the Respondent called uponSupervisor Wyka and Tax Department Manager Bridge totestify. To repeat here the entire substance of their testimo-ny would unduly lengthen this decision. However, certainitems in the Respondent's indictment of Bunyan's workand work attitude clearly demonstrate the alleged founda-tion upon which the above defense rests.Bridge testified that he was an accountant in the taxdepartment before becoming a supervisor and ultimatelythe manager of the tax department. In these various capac-ities,he had an opportunity to both observe and superviseBunyan from the time of the latter's return to theRespondent's active employ in 1965. He testified that Bun-yan frequently engaged in heated arguments with supervi-sors and that due dates assigned to Bunyan for completionof various work projects were not met. Bunyan also failedin his duty to keep his supervisors current with his workprogress on various projects and often worked on tasks notassigned to him. Because of this, according to Bridge, itwas necessary at times to assign other accountants to com-plete projects which Bunyan had not completed within theallotted time.Bridge further testified that Bunyan frequently was tar-dy. This last matter was'supported by introduction by theRespondent into the record of the times Bunyan reportedto work over a period from January 2, 1973, until Novem-ber 15, 1973. During this period of time Bunyan was latesome 47 days, sometimes by only a few minutes but oftenas long as almost one-half hour. In addition, Bridge testi-fied to the effect that he had received complaints from 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDBunyan's fellow employees as to why Bunyan was treatedas a privileged employee while the other employees had toadhere strictly to the Respondent's work rules.Both Bridge and Wyka testified to specifics with regardto the above listed alleged failings of Bunyan. Wyka testi-fied that almost as soon as Wyka was elevated to the posi-tion of supervisor in the tax department in July 1972, Bun-yan refused to give him certain material- which Wyka hadrequested and needed for the Missouri Edison tax return.Bunyan thereafter made unnecessary copies of the Missou-ri Edison budget in November 1972, after Wyka had givenBunyan specific instructions as to how many copies wereto be made. Additionally, on November 7, 1972, Bunyanleft work earlier than the time which Wyka had-assigned tohim to leave in order to vote. This was the instance whichled to Bunyan's filing a grievance because the Respondentrefused to pay him for the time between the time he actual-ly left and the time he was given permission to leave. Also,about the same time, November 1972, Wyka instructedBunyan to adjust for a $300 item that was unaccounted forin theMissouriEdison budget , which totaled over$1,000,000. Despite Wyka's instructions, Bunyan neverthe-less persisted in attempting to make a reconciliation of thisminimal amount thus wasting much valuable time whichcould have been more profitably spent finishing the calcu-lations for the rest of the budget. Despite specific instruc-tions, Bunyan failed to have the 1972 tax register formattyped by January 31, 1973, as he had been instructed to doby Wyka during December 1972. This brought about thenecessity that the typing be completed in another depart-ment on a crash basis. Thereafter at the same time Bunyanrefused to deliver the matters to be typed to the supervisorof the other department as instructed and subsequently en-gaged in an argument with that supervisor.Additionally, according to Wyka, Bunyan, further, wasinstructed by Wyka in early January 1973, to complete thepreparation of a return known as the "towns and villageslicense tax return" by a date in February 1973. Bunyanobjected to this completion date and, later, failed to meetthe stipulated completion date. This made it necessary toreassign the work of completing the return to other accoun-tants in order that it be completed on time.Another item testified to by Wyka was Bunyan's chal-lenge of another due date. The Respondent, a public utili-ty,must file reports with Federal and state regulatory com-missions. Bunyan was informed by Wyka in February 1973of a due date set by another department so that depart-ment could file a report on time. Bunyan objected to thedue date set by the other department and engaged in anargument with a supervisor of that other department whohad requested the schedules and had set the due date. Alsoin February 1973, Bunyan objected and challenged anoth-er due date set by still another department for the comple-tion of certain schedules that that department had request-ed of the tax department. These schedules related to theuniform statistical report. In that instance, Bunyan, with-out being instructed and despite instructions from Wyka,went to the ,requesting department and ordered copies ofall the schedules that they had requested- He then took itupon himself, although he was not_a supervisor, to checkanother accountant's work on these schedules despite thefact that this was not his responsibility and despite the factthat in the past he had been instructed by Wyka not to doso. Bunyan further argued about another due date set inMarch 1973 by another department for schedules request-ed from the tax department concerning the 1973 Iowa TaxCommission. Then, when he finally did finish these sched-ules, for reasons only known to himself, Bunyan failed togive them to Wyka.There were other instances recited by Wyka and Bridgein their testimony with regard to Bunyan's alleged failings.However, it would unduly lengthen this decision to setforth all of them.Wyka and Bridge both testified that the original an-nouncement on January 31 to Bunyan of the reassignmentof some of his work was made after a decision by them todo so because they realized that by reason of Bunyan'sslow operation and his demonstrated lack of dependabilityitwould be necessary to assign some of Bunyan's work tosomeone elsein order to meet the June 15 deadline for thefiling of the Respondent's taxes for the year 1972. Accord-ingly, they decided to reassign some of Bunyan's work inrelation to this tax problem to Meyer, the temporary em-ployee in the department. They further testified that theywere particularly concerned not only with regard to thedue date for the tax return to be filed, but also becausethey estimated that there would be approximately a$3,000,000 refund due the Respondent which the Respon-dent wished to receive as soon as possible.Furthermore, although it is true that in past years theRespondent has been able to obtain from the Internal Rev-enue Service an extension of time to September 15 for thefiling of the tax return, there was some doubt whether thatservicewould grant the Respondent an extension fromJune 15 to September 15 for the 1973 filing of the 1972return. Therefore, because Bunyan was responsible for pre-paring the preliminary working papers for the Missouri Ed-ison subsidiary of the Respondent, the preparation of thesepreliminary papers was reassigned to Meyer as stated. Ac-tually, despite the fact that Meyer was somewhat new tothe job, having been in Respondent's employ only 5 yearsand having been in Respondent's tax department only 4months, he was almost able to meet the May 1 deadlineassigned for the preparation of these papers which wereactually completed by May 8 or 9, 1973. While it is truethat despite the concern of the Respondent that the Re-spondent would be unable to get an extension beyond June15, nevertheless, such extension was requested and given.However, the consolidated return of the Respondent, in-cluding all of its subsidiaries, was filed on July 26, 1973,and a tax refund of $,3,800,000 was received by the Compa-ny in late August of that year.-From January 31 on, according to Wyka and Bridge,from the date that Wyka informed Bunyan that some of hiswork would be reassigned, the difficulties with Bunyanwith regard to the-completion of his work and his workattitude seemed to increase.As related above, in February and March of 1973 anumber of specific items testified to by Bridge and byWyka in which Bunyan either argued about due dates,failed to meet due dates or engaged in work which was notassigned to him, necessitated the removal of additional UNION ELECTRIC CO.tasks from Bunyan and on April 19 a list of the assign-ments was given to Bunyan with five specific projects men-tioned. He was instructed at that time to confine himself tothose projects. Among them was the inking in of the regis-tersof the Company's tax registers for the years 1967 to1972. According to Wyka, sometime after he gave to Bun-yan these five assignments, he was unable to obtain fromBunyan any direct answer as to their status, but BunyantoldWyka that Bunyan was working on these assignments.Further, according to Wyka, Bunyan informed Wyka onMay 21 that Bunyan had, completed approximately threequarters of one of the assignments on the list but the nextday Bunyan denied that he had told this to Wyka. WhenWyka asked Bunyan again on May 22 what Bunyan wasworking on, Bunyan refused to answer Wyka. Wykachecked Bunyan's desk and found files on that desk whichwere not related to any assignment on the list given toBunyan on April 19. Upon further inquiry, Wyka foundthat Bunyan had not completed two of theassignmentswhich he had given to Bunyan, one of which was the inkingin of the 1967 tax register.At this point Wyka told Bunyan to put away all his otherwork and to get the 1967 tax register out and begin inkingit in. Although Wyka gave Bunyan instructions to this ef-fect at 9 or 9:30 in the morning, it was not until 2:00 in theafternoon of that day that Bunyan informed Wyka that theinking pen did not work and he had not begun inking in asa result. Thus, there is no accounting for what Bunyan didbetween the time in the morning when he was told to ink inthe register and the time in the afternoon that he toldWyka that he could not begin the inking in because the penwas broken.JFinally, on May 24, Meyer was made a permanent mem-ber of the tax department under Wyka and was assigned allof the various duties formerly performed by Bunyan. Bu-nyan was informed of this on May 29, when he returnedfrom an absence caused by illness.From that day until January 29, 1974, Bunyan per-formed almost no other work but inking in the tax registersand bringing them up to date in that respect.s Howeversince January 29, 1974, Bunyan has been assigned and hasbeen performing other accounting work.D. Discussion and Concluding FindingsBoth the General Counsel and counsel for the Respon-dent argue that their respective witnesses are completelytruthful and that their opponent's witnesses are not to bebelieved.A careful check of the record reveals that therearecertain inconsistencies in the testimony of theRespondent's chief witnesses,Wyka and Bridge.Moreover,both VicePresident Potts and Assistant Vice President Ste-vens were unable, without assistance from their counsel, tofix certain dates and to relate with exactitude what oc-curred at various meetings with Mattingly and Bunyan.However,on cross-examination,when asked by counsel forthe Respondent questions with regard to the various fail-ings later listedby Wyka andBridge in their testimony,aBunyan did perform a 4-hour assignment on other work during thatperiod of time.327Bunyan's answers were also somewhat evasive and lackingin specificity. Although his manner was mild, Bunyan hada tendency on the witness stand to fend off the questionsput to him by not making replies directed to the questionbut, rather, giving unresponsive answers in those instanceswhere he could not specifically deny the failings attributedto him-I find and conclude that although Mattingly was moreaccurate in his recollection of what occurred at the variousmeetings between himself and Respondent's officials withregard to Bunyan's difficulties, as contrasted with the rath-er hesitant and uncertain testimony of Stevens and -Potts,that nevertheless there is a very substantial element of truthin the testimony of Respondent's witnesses with regard tothe allegations that Bunyan was not performing up to stan-dard and that it became necessary, therefore, to reassignhis work. I conclude that from that date that Wyka wasappointed supervisor in the tax department, which ap-pointment constituted a second cause for Bunyan to file agrievance for having been passed over for a promotion,Bunyan and Wyka began to have differences caused prin-cipally- by Bunyan's refusal-to follow instructions. Evenwere I not to credit Bridge's testimony as to how Bunyanperformed before Wyka's promotion to supervisor, it is evi-dent that from the time that Wyka was appointed supervi-sor the difficulties between Bunyan and Wyka began.These difficultues led to the filing of numerous grievancesby Bunyan, some of which were destined for arbitration atthe time of the hearing herein. Merits of these grievancesare not material herein. The question presented, rather, iswhether the Respondent reacted to these grievances bygradually, over a period from January 31, 1973, until theend of May, of that year, reassigning Bunyan's work toanother employee and assigning Bunyan, solely to the ink-ing in of the tax registers in retaliation for his filing of thesegrievances, or whether the Respondent was forced byBunyan's failure to perform up to required standard toreassignhis work in order to get the work of the depart-ment performed on schedule and without argument andother difficulties.We are presented here with the situation of an employeeofmany years who has been active in union affairs formuch of that time. Additionally, for a period of almost adecade of his employment with the Respondent, Bunyanwas ill and unable to work but was, nevertheless, carried bytheRespondent on its seniority list, and was accordedother fringe benefits during the period of his illness. Itcould be deduced, therefore, that the Respondent's resent-ment against Bunyan for filing these numerous grievancesafter the Respondent had treated him as a special case, andwith special consideration, was sufficient to cause the Re-spondent to deprive Bunyan of his normal work and placehim on the menial task of inking in the registers, whichaction would constitute discrimination in violation of Sec-tion8(a)(3)and (1) of the Act. However, althoughRespondent's officials, especially Wyka who was Bunyan'simmediate supervisor and the individual against whom anumber of the grievances were directed, might have beensomewhat annoyed with the filing of the grievances, I con-clude that the basic reason for the reassignment ofBunyan's responsibilities was as outlined in the testimony 328DECISIONSOF NATIONALLABOR RELATIONS BOARDofWyka and Bridge recited above. The resentment, if in-deed it was resentment, was expressed by Potts and Stevensin their characterization of the merits of some of Bunyan'sgrievances. However, a close examination and analysis ofthe statements with regard to these grievances made byStevens and Potts,, especially when considered in the fullcontext of their conversations, clearly indicate that at notime did they assign the filing of the grievances as the rea-son for the change in the work assignments of Bunyan.Accordingly, although I have no doubt that some of theRespondent's officials were annoyed by the grievancesfiled by Bunyan, the filing of such grievances, although aprotected activity under the Act, doesnot immunize Bun-yan against Respondent's action taken because Bunyan inother respects did not perform satisfactorily 9It is not an easy thing to decide that an employee ofmany years, who is reaching retirement and who, undoubt-edly, has taken pride in his work and who has been passedover for promotion and has been deprived of much of hiswork and therefore much of his pride, has not suffereddiscrimination.However, I note in passing that Bunyanhas been assigned to accounting work once again and thathe has suffered no loss of earnings by reason of the actionof Respondent taken against him. Although this was not aconsideration in coming to the conclusion that the Respon-dent did not discriminatorily reassign Bunyan's duties toanother employee, it is indicative of the manner; in whichthe Respondent has conducted its relationship with Bun-yan over the years in affording him consideration beyondthat normally encountered in an employer-employee rela-tionship.Additionally, I have considered the probability that theRespondent, a large public utility employing well over1,000 employees, would not go out of its way to pay asalary of approximately $15,000 a year, Bunyan's earnings,to an employee who is assigned a task so menial that allthat was necessary to perform it is the ability to hold anduse a pen. There is no question that the regulations of theInternal Revenue Service and the statute pertaining thereto9SeeHawkinsvN L.R B_,358 F.2d 281, 283-284 (C A. 7, 1966).require that the registers be made permanent. Since thiswas not done by Bunyan for the period of years almostfrom the time he returned to the Respondent's employ in1965 to the date he was assigned exclusively to inking inthe registers, and since this was a part of Bunyan's normalwork, I cannot conclude that Bunyan was removed fromhis other assignments to exclusively inking in registers forthe purpose of retaliation against him for filing grievances.The Respondent has the right to make work assignmentswithin any job classification that it chooses in order to bestutilizeitswork force and in order to efficiently operate itsbusiness. The only restriction upon that right, insofar asthe Act is concerned, is that Respondent not assert suchright for discriminatory purposes. Accordingly, under all ofthe circumstances hereinbefore recited, I find and concludethat the General Counsel has not established by a prepon-derence of the credible evidence that the assignment ac-tions taken in regard to Bunyan were for such alleged dis-criminatory purposes.CONCLUSIONS OF LAW1.The Respondentis anemployer engagedin commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.The Respondent in reassigning the duties, tasks, func-tions, and responsibilities of Matthew Bunyan has not vio-lated Section 8(a)(3) and (1) of the Act.-Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(b) of theAct, I herebyissuethe following:ORDER 10It is ordered that the complaint herein be and the samehereby is dismissed.10 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.